NO. 07-09-0164-CR

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL D

                                 APRIL 27, 2010


                           TIMOTHY MICHAEL KNOOP,

                                                             Appellant
                                         v.

                              THE STATE OF TEXAS,

                                                             Appellee
                        _____________________________

           FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;

           NO. 2731; HONORABLE STEVEN RAY EMMERT, PRESIDING


                                 Anders Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Timothy Michael Knoop was convicted on June 11, 2008, of assaulting a public

servant after his plea of guilty and, pursuant to a plea bargain, sentenced to

confinement for seven years and a fine of $3,000, probated for seven years.

Thereafter, on November 6, 2008, the State filed a motion to revoke appellant’s

probation and alleged that he committed numerous violations of the terms of his

probation. An amended motion to revoke was filed on March 9, 2009. After a hearing,
the trial court revoked appellant’s probation and sentenced him to seven years

confinement.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently reviewing the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a

copy of a letter sent to appellant informing him of counsel’s belief that there was no

reversible error and of appellant’s right to appeal pro se. By letter dated March 11,

2010, this court notified appellant of his right to file his own brief or response by April 9,

2010, if he wished to do so. Appellant filed his response on March 18, 2010.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed several potential areas for appeal. They involve 1) the entry of two nunc pro

tunc judgments without notice to appellant or opportunity to be heard, 2) the sufficiency

of the evidence to show that he violated the condition of his probation that he maintain

steady employment, 3) the sufficiency of the evidence to show that he is able to pay

court costs, fines, and probation fees, 4) the trial court’s overruling of appellant’s motion

for the discovery of an alleged video of his original offense, and 5) the trial counsel’s

failure to cross-examine two of the State’s witnesses. However, counsel has explained

why each argument lacks merit.

       Appellant himself also raised several issues attempting to rebut the evidence

admitted at the hearing, challenging the trial court’s alleged modification of the

conditions of his probation and imposition of a requirement for payment of court costs


       1
           See Anders v. California, 386 U.S. 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
without notice to him, and challenging the sufficiency of the evidence to show his ability

to pay fees imposed upon him.

        We also have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and the issues of appellant and to uncover any

reversible error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).

We did so knowing that the violation of any one condition is sufficient to support the

revocation of probation. Moore v. State, 605 S.W.2d. 924, 926 (Tex. Crim. App. 1980).

And, if we were to exclude those complaints pertaining to the trial court’s entry of nunc

pro tunc judgments (in order to conform the judgment to the trial court’s oral

pronouncements made at time of sentencing) and appellant’s ability to pay his fines and

fees, we nonetheless conclude that the evidence establishes the violation of other

conditions of his probation.          Thus, the trial court did not err in revoking probation.

Simply put, our own review of the record confirms appellate counsel’s representation

that the appeal is meritless.2

        Accordingly, appellant’s appeal is dismissed.3



                                                           Brian Quinn
                                                           Chief Justice



Do not publish.




        2
        Our disposition of this matter precludes the necessity for us to rule upon the State’s motion for
an extension of time to file a brief.
        3
        Appellant has the right to file a pro se petition for discretionary review from this opinion.
                                                       3